HOUGH, Circuit Judge
(dissenting). The law suggested by this record requires little comment. Falsity of statement, barring discharge, must be intentional untruth, as we have already held. In re Kerner, 250 Fed. 993, 163 C. C. A. 243.
The facts are rather interesting, for the bankrupt reveals himself as that not unknown commercial danger — an extremely intelligent man of no education, who perfectly knows how to deceive, and pleads his illiteracy as an excuse when found out. His present success is regrettable, and I dissent.